ORDER

This matter came before the Court on the Petition of the Attorney Grievance Commission of Maryland and Respondent, William F. Splitgerber, Jr., to suspend the Respondent for a period of ninety days, effective June 4, 1999 from the practice of law.
The Court, having considered the Petition, it is this 2nd day of June, 1999
ORDERED that the Respondent, William F. Splitgerber, Jr., be and he is hereby suspended for ninety days from the practice of law in the State of Maryland, effective June 4, 1999, and it is further
ORDERED that the Clerk of this Court shall remove the name of William F. Splitgerber, Jr., from the register of attorneys in this Court, and certify that fact to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-713.